MARTIN, Judge.
Respondent contends the court erred in denying his motion tb dismiss the proceedings for want of jurisdiction. It is his contention that jurisdiction of the matter in question is conferred by statute in the Durham County Commissioners or the City Council of Durham and that jurisdiction in the Superior Court is derivative so that the County Commissioners and City Council are vested with primary jurisdiction.
If this was a question of the revocation of a license to engage in the bonding business then we think the position of respondent would have merit. See State v. Parrish, 254 N.C. 301, 118 S.E. 2d 786 (1961). However, the court proceeded to hear the matter, as a disciplinary proceeding to determine whether respondent had violated Judge Clark’s order in the conduct of his business before the court. While the General Assembly, by local act, granted local government officials authority to regulate professional bondsmen in Durham County, it was not an exclusive grant of authority, and the court was not precluded from promulgating rules governing and regulating professional bondsmen offering bonds in said court. The record discloses that three superior court judges, presiding over the courts of Durham County, found it necessary to enter orders governing the conduct of professional bail bondsmen. Judge Clark entered an order 11 October 1973 entitled, “In the Matter of Professional Bondsmen in Durham County,” pertinent parts of which are as follows:
“It appearing to the Court that previous orders made by this Court relating to the conduct and procedure of professional bondsmen in Durham should be consolidated, modified, and clarified, It Is Therefore Ordered And Decreed as follows:
1. Reports of Bondsmen.
Every professional bondsman doing business in Durham County, either licensed or unlicensed, shall on or before the close of business on each Monday file a written report with the Clerk of Superior Court of Durham County showing all outstanding bail bonds upon which he is liable, said report to include the case number, the name of the defendant, the amount of the bond, and shall be complete through midnight on the Saturday preceding the date of the report.”
*748Section 9 of the order, designated “Effective Date,” is as follows: ¡
“This Order shall become effective immediately, and shall remain in full force and effect until amended or abolished by Order of a Judge of Superior Court assigned to Durham County or by the Resident Judge of the Fourteenth Judicial District.”
The presiding judge made extensive findings of fact. No exceptions were made to those findings of fact. Where no exceptions have been taken to the findings of fact, such findings are presumed to be supported by competent evidence and are binding on appeal. Schloss v. Jamison, 258 N.C. 271, 128 S.E. 2d 590 (1962). In its order the trial judge concluded as a matter of law that:
“7. Judge Clark’s Order of October 12, 1978 (sic) was and is a lawful order of the Superior Court of Durham County. J. Preston Johnson, who had personal service of copy thereof upon him had a duty to comply with its terms. Thus, for the span of seven weeks, May 24 through July 13, 1974, he knowingly filed weekly reports that did not truly and accurately show the bonds upon which he had personally become obligated as a bondsman. He either wilfully failed to show the sixteen bonds, ... , as outstanding bail bonds upon which he was liable, or he was grossly and culpably negligent in filing inaccurate weekly reports. His weekly reports for the period in question were false.
8. As the Clerk of the Superior Court was requiring a security deposit at the time, and as the Clerk of the Superior Court was limiting the professional bondsmen to the writing of bonds not to exceed four times their security deposit, the false reports of the Respondent were an aid to him to keep him from ever exceeding the security deposit limits required of him by the Clerk. With his reports always showing a smaller amount of liability than his true financial picture, it would tend to keep him in the good graces of the Clerk and the several Courts. It would prevent him from having to post additional security with the Clerk.”
While it does not appear that respondent obligated himself as surety beyond the limits set by the clerk, nevertheless, his failure to file accurate reports was a clear violation of Judge Clark’s order. The order of Judge Clark made reasonable re*749quirements governing and regulating professional bondsmen offering bonds in the General Court of Justice for Durham County. They clearly come within the inherent powers of the court and may be properly supervised by the court.
We have carefully reviewed respondent’s remaining assignment of error and find it without merit. Respondent was adequately apprised of the charges against him.
The order appealed from is
Affirmed.
Judges Britt and Hedrick concur.